Title: To James Madison from Elbridge Gerry, 25 April 1812
From: Gerry, Elbridge
To: Madison, James


(Confidential)
Sir,
Cambridge 25th April 1812.
On the 21st instant, I received a letter from the Secretary of War of the 15th, for detaching, pursuant to your directions, ten thousand of the militia of this Commonwealth; & immediately gave orders to the Adjutant General to make the arrangement, & to the Secretary to convene the Council, lest their aid may have been wanted. This day I have issued General Orders for compleating this business; & have given to Major Generals Varnum, Ulmer & Willis, who are firm friends to the National Government, the command of the Divisions, & to Brigadier Generals Hildreth, Lathrop & Irish, who are of the same description, Welles, Bliss & Brewer, who are of different politicks, the command of the Brigades. I regret, that in the adverse state of our political affairs, it was found impracticable to supply, all the places with such characters as the six officers first mentioned; but I think there will be no departure from duty, on the part of the others, & if there should be, it will be in the power of the Major Generals to correct such misconduct. The Adjutant General will be directed to give to the Secretary of War official information on the subject, & details of all the proceedings.
I enclose to you, Sir, a report of the Adjutant General, made agreably to my order, on the defects of the militia law; which may retard or obstruct this important measure, & which may be found of a nature, improper to be filed at this time, in the war office. If legislative provission is necessary, Congress can make it.
I have directed the General Orders to be printed without delay, & Expresses to be ready for distributing them.
Accept, Sir, the tender of my highest esteem & respect, & be assured I remain your Excellency’s obedt Sert.
E. Gerry
P. S. Please to inform me of the receipt of this.
